PER CURIAM.
Appellant/former-wife failed to demonstrate that the trial court abused its discretion by declining to award alimony after an extremely brief marriage. Thus, we affirm that portion of the final judgment. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). However, we reverse paragraph two of the final judgment which requires the former-wife to sell to the former-husband two items of jewelry which the court found to be gifts from the former-husband. Once it was established that the two items were gifts, the former-wife was entitled to exclusive and uninterrupted possession. See Sihler v. Sihler, 376 So.2d 941 (Fla.2d DCA 1979).
Affirmed in part and reversed in part.
GLICKSTEIN, HURLEY and DELL, JJ., concur.